Case 1:18-cv-01763-MEH Document 130 Filed 10/23/20 USDC Colorado Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Civil Action No. 18-cv-01763-MEH

VAIL SUMMIT RESORTS, INC.,

       Plaintiff,

v.

ZIP-FLYER, LLC, an inactive Kentucky limited liability company,
ZIP- FLYER, LLC, a New York limited liability company, and
SHAWN LERNER,

       Defendants.


                                       MINUTE ORDER

Entered by Michael E. Hegarty, United States Magistrate Judge, on October 23, 2020.

        Before the Court is a Motion to Withdraw filed by Defendants’ counsel, Jason B. Wesoky
and Kylie M. Schmidt (ECF 129). Mr. Wesoky, Ms. Schmidt, and Defendant Shawn Lerner are
directed to appear either in person or by telephone before the Court for a hearing regarding the
above matter on Monday, November 2, 2020, at 11:30 a.m. in Courtroom A501 on the fifth floor
of the Alfred A. Arraj United States Courthouse, 901 19th Street, Denver, Colorado. Plaintiff’s
counsel may also appear in person or by telephone. Anyone appearing in person must comply with
General Order 2020-14 governing Court Operations During the COVID-19 Pandemic, which may
be accessed at www.cod.uscourts.gov. Please remember that anyone seeking entry into the Alfred
A. Arraj United States Courthouse will be required to show a valid photo identification. See D.C.
Colo. LCivR 83.2(b). Anyone appearing by telephone shall call the following conference line at the
appointed time:

Number:      888-278-0296
Access code: 8212991#

Please remember that, when you call in, you may be entering a proceeding already in progress
for a different case; therefore, as you would if you were present in the courtroom, please ensure
silence until your case is called.
      On or before October 28, 2020, Defendants’ counsel shall file a certificate of service
demonstrating that the Defendants have been served a copy of this order.
